Citation Nr: 1202526	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-38 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disability.

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was last denied by a March 1998 rating decision.  The Veteran was notified of that decision in March 1998, but did not appeal the denial.

2.  The evidence received since the March 1998 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a seizure disorder.

3.  Service connection for headaches was last denied by a July 1998 Board decision.  

4.  The evidence received since the July 1998 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for headaches.

5.  Service connection for a knee disability was last denied by a September 1984 rating decision.  The Veteran was notified of that decision in November 1984, but did not appeal the denial.

6.  The evidence received since September 1984 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a seizure disorder has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for headaches has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).
 
3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a knee disability has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 3, 2006, and on March 20, 2006.  The Veteran was advised in the March 3, 2006, correspondence that his claims for a seizure disorder, headaches, and a knee disability were previously denied because the disabiities were not incurred or aggravated by service and that new and material evidence was required to reopen previously denied claims.  The correspondence also included the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The March 3, 2006, letter told the Veteran what constitutes new and material evidence and also advised him of the reasons for the previous denials of his claims and what evidence was needed in order to be considered new and material.  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.   In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

The Veteran originally submitted a claim of entitlement to service connection for a knee disability in May 1981.  The claim was denied by the RO in December 1981.  Notice of the denial and notice of appellate rights were provided in January 1982.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran submitted a request to reopen his claim of entitlement to service connection for a knee disability in June 1983.  The claim was denied in a September 1984 rating decision for failure to submit new and material evidence.  Notice of the denial and notice of appellate rights were provided in November 1984.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  As a result, service connection for a knee disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran originally submitted a claim of entitlement to service connection for a seizure disorder in June 1983.  The claim was denied by the RO in September 1984.  Notice of the denial and notice of appellate rights were provided in November 1984.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran submitted a request to reopen his claim of entitlement to service connection for a seizure disorder in October 1995.  The claim was denied in a March 1998 rating decision.  Notice of the denial and notice of appellate rights were provided in March 1998.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  As a result, service connection for a seizure disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran originally submitted a claim of entitlement to service connection for headaches in July 1989.  The claim was denied by the RO in March 1990.  Notice of the denial and notice of appellate rights were provided in April 1990.  The Veteran perfected an appeal and the Board denied the claim in July 1998.  Consequently, the 1998 Board denial is the last final denial of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1104 (2011).  As a result, service connection for headaches may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denials consisted of the Veteran's service medical records, VA treatment reports dated from January 1986, and a VA examination report dated in July 1974.  The Board notes that a March 1994 VA examination was also of record at the time of the July 1998 Board denial for service connection for headaches.    

The service medical records show treatment for a report of a right knee injury on several occasions during service.  The Veteran did not seek treatment for a headache disorder or a seizure disorder during his military service.  

The VA treatment records show treatment for complaints of knee pain and a seizure disorder.  The records are negative for any reference to a headache disorder.  

The 1974 VA examination report does not show any reference to the claimed disabilities at issue.  With regard to the claim for headaches, the March 1994 VA examination report does not show any reference to a headache disorder.  

With regard to the claim for a knee disability, in the December 1981 rating decision, the RO found that the claimed disability was acute and transitory and unrelated to service.  The RO found that there was no new and material evidence to reopen the claim at the time of the September 1984 rating decision.  

With regard to the claim for a seizure disorder, in the September 1984 rating decision, the RO found that the claimed disability was not shown in the service medical records or a July 1974 VA examination.  The RO found that the claimed disability was not incurred or aggravated by service at the time of the March 1998 rating decision.  

With regard to the claim for headaches, in the March 1990 rating decision, the RO found that there was no evidence of treatment for headaches in service.  The July 1998 Board decision found that there was no evidence of a chronic headache disorder related to service. 

The Veteran submitted a claim to reopen his claims for service connection for a knee disability, a seizure disorder, and headaches in September 2005.  Evidence received since the final prior denials consists of additional VA treatment records dated from January 1974 to October 2003; private treatment reports from G. Jones, M.D., and Physical Therapy Institute; and additional VA examination reports dated in March 1994 and April 1999.  

The VA treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  The records do not contain any opinion relating any of the claimed disabilities to the Veteran's military service.  Moreover, the records are negative for any reference to a headache disorder.  The fact that the Veteran was treated for knee pain and a seizure disorder was known at the time of the previous denials, thus evidence demonstrating a current diagnosis of a seizure disorder and knee pain is cumulative.  

The VA examination reports are new in that they were not of record at the time of the previous denials.  However, they are not material.  The reports are unrelated to claimed disabilities at issue.  

The private medical records from are new in that they were not of record at the time of the previous denials.  However, they are not material.  The reports are unrelated to any diagnosis of or treatment for the claimed disabilities at issue.  

The Veteran's statements and claims submitted in conjunction with the appliation to reopen his claims are duplicative of those considered at the time of previous claims and are thus not new evidence because they are cumulative.

In summary, the evidence submitted since the last final denials falls short of raising a reasonable possibility of substantiating the claims.  To create a reasonable possibility of substantiating claims of service connection for a knee disability, a seizure disorder, and headaches, there must be some new evidence that the claimed disabilities were caused or aggravated by military service.

Without some new evidence tending to show that the Veteran's claimed knee disability, a seizure disorder, and headaches were caused or aggravated by his military service, the claims of entitlement to service connection for a knee disability, a seizure disorder, and headaches cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran has not submitted any statements or tesitimony regarding the claimed disabilities and the new evidence received is cumulative of evidence already of record at the time of the prior denials.  Thus, in the absence of new and material evidence, the Veteran's claims are not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for a seizure disorder is denied.

The application to reopen a claim of entitlement to service connection for headaches is denied.

The application to reopen a claim of entitlement to service connection for a knee disability is denied.

REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a left shoulder disability can be reached.  

The Veteran's service medical records show that he was treated in service for a report of a painful left shoulder in August 1961.  There was no swelling, redness or heat and the Veteran had full range of motion.  There was no fracture noted although there was no reference to x-rays being obtained.  The examiner indicated that there was no emergency and no disease found.

Private treatment records show that the Veteran received physical therapy for left shoulder pain in March and May 1991.  A specific diagnosis was not provided at those times.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination to determine the etiology of his claimed left shoulder disability.  A VA examination should be obtained in order to ascertain the etiology of the claimed left shoulder disability.

VA treatment reports dated through October 2003 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2003.

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is any relationship between the claimed left shoulder disability and the Veteran's military service, including treatment for left shoulder pain in service.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any left shoulder disability was caused or aggravated by the Veteran's service, including treatment for left shoulder pain in service.  A rationale for any opinion expressed should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


